19-11768-jps   Doc 4   FILED 03/28/19   ENTERED 03/28/19 12:53:12   Page 1 of 10
19-11768-jps   Doc 4   FILED 03/28/19   ENTERED 03/28/19 12:53:12   Page 2 of 10
19-11768-jps   Doc 4   FILED 03/28/19   ENTERED 03/28/19 12:53:12   Page 3 of 10
19-11768-jps   Doc 4   FILED 03/28/19   ENTERED 03/28/19 12:53:12   Page 4 of 10
19-11768-jps   Doc 4   FILED 03/28/19   ENTERED 03/28/19 12:53:12   Page 5 of 10
19-11768-jps   Doc 4   FILED 03/28/19   ENTERED 03/28/19 12:53:12   Page 6 of 10
19-11768-jps   Doc 4   FILED 03/28/19   ENTERED 03/28/19 12:53:12   Page 7 of 10
19-11768-jps   Doc 4   FILED 03/28/19   ENTERED 03/28/19 12:53:12   Page 8 of 10
19-11768-jps   Doc 4   FILED 03/28/19   ENTERED 03/28/19 12:53:12   Page 9 of 10
19-11768-jps   Doc 4   FILED 03/28/19   ENTERED 03/28/19 12:53:12   Page 10 of 10
